Citation Nr: 0310508	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  92-211 02	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Christopher A. Glaser, 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

In December 1999, the Board issued a decision denying 
entitlement to service connection for post-traumatic stress 
disorder.  The veteran appealed the December 1999 decision.  
In June 2001, the United States Court of Appeals for Veterans 
Claims (Court) granted a joint motion of the parties for 
remand and vacated the December 1999 Board decision.  In 
February 2002, the Board again issued a decision denying the 
veteran's claim for service connection for post-traumatic 
stress disorder.  The veteran once again appealed to the 
Court.  In an October 2002 order, the Court granted a joint 
motion to remand and vacated the Board's February 2002 
decision.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. 5107.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The joint motion for remand granted by the Court in October 
2002 indicated that the Board did not explicitly make a 
finding as to the credibility of the veteran's sworn 
testimony describing his service in Vietnam and his 
allegations of engaging in combat.  In this regard, the Board 
notes that VA adjudicators are not bound to accept 
uncorroborated accounts of stressors or medical opinions 
based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991); 
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Significantly, 
for veteran's seeking service connection, 38 U.S.C.A. 1154(a) 
(West 2002) provides that consideration must be given to the 
places, types and circumstances of the veteran's service.  
Prior to making a finding on the credibility of the veteran's 
sworn testimony, the veteran will again be provided the 
opportunity to identify information and evidence that will 
support his assertions of in-service stressors and of having 
served in combat.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  This 
letter should specifically apprise the 
veteran that he should either identify or 
submit all available information and 
evidence that objectively corroborates 
the circumstances of his alleged combat 
service.

2.  If any additional evidence is 
received, the RO must readjudicate the 
issue on appeal.

If the benefit sought on appeal remains denied, the appellant 
and his representative should be furnished an appropriate 
supplemental statement of the case and be provided an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




